DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 10, 21-22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Albretch US 20130040270 and in view of Cziraky et al US 20080083121
Claims 1 and 21:  The Albretch reference provides a teaching of a mock welding tool (see FIG. 2 item 12), comprising: 
a handle having a trigger (see FIG. 3 item 44 handle, and item 50 trigger and see also paragraph 18); and 
a communication module comprising:
 wireless communication circuitry configured to wirelessly send one or more signals to a computing system in response to activation of the trigger (see paragraph 17-18 the trigger is used to initiate a training welding operation and  wireless interface 36 in the weld handle allows of wireless interaction between the welding device 44 and the training computer 22).  

The Albretch reference is silent on the teaching of a module housing enclosing the communication circuitry, the module housing being coupled to the handle.
However, the Cziraky reference provides a teaching of a module housing enclosing the communication circuitry, the module housing being coupled to the handle (see FIG. 2 and paragraph 13-14 shows a module that houses the inner working of the welding torch).   
It would have been obvious to one of ordinary still in the art to include in the housing of Albretch the ability of having a module housing enclosing the communication circuitry, the module housing being coupled to the handle as taught by Cziraky since the claimed invention is merely a combination of old elements, and in the  combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 2 and 22:  The Albretch reference provides a teaching of wherein a trigger signal is generated when the trigger is activated and the wireless communication circuitry is configured to receive the trigger signal (see paragraph 17-18 shows the trigger is used to initiate the virtual welding process).  
Claim 4:  While the Albretch reference provides a teaching of a communication module within the handle of the mock welding gun (see FIG 3 item 44). However, it is silent on the teaching of a panel securing the communication module to the handle.
However, the Cziraky reference provides a teaching of a panel securing the communication module to the handle (see FIG. 3 and paragraph 13 part of the clamshell working as a panel that securing the circuitry to the handle).  
It would have been obvious to one of ordinary still in the art to include in the housing of Albretch the ability of having a communication module within the handle of the mock welding gun as taught by Cziraky since the claimed invention is merely a combination of old elements, and in the  combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 5:  The Albretch reference is silent on the teaching of wherein the handle comprises a recessed portion that retains the panel and an end portion coupled to the module housing.  However, the Cziraky refrence provides  teaching of wherein the handle comprises a recessed portion that retains the panel and an end portion coupled to the module housing(see FIG. 3 and paragraph 13 part of the clamshell working as a panel that securing the circuitry to the handle).  
It would have been obvious to one of ordinary still in the art to include in the housing of Albretch the ability of having wherein the handle comprises a recessed portion that retains the panel and an end portion coupled to the module housing as taught by Cziraky since the claimed invention is merely a combination of old elements, and in the  combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 7:  The Albrecth reference is silent on the teaching of wherein the module housing comprises a base that retains the wireless communication circuitry and a cover configured to attach to the base. 
However, the Cziraky reference provides a teaching of wherein the module housing comprises a base that retains the wireless communication circuitry and a cover configured to attach to the base (see FIG. 2 and 3 the Cziraky reference provides a teaching of a clamshell having a base and having a cover).  
It would have been obvious to one of ordinary still in the art to include in the housing of Albretch the ability of having wherein the module housing comprises a base that retains the wireless communication circuitry and a cover configured to attach to the base as taught by Cziraky since the claimed invention is merely a combination of old elements, and in the  combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 10 and 30:  The Albretch reference provides a teaching of comprising a sensor configured to measure a position (see paragraph 15 position of the training workpiece), orientation (see paragraph 15 travel angle, work angle and torch orientation), or motion of the communication module  (see paragraph 15 speed of the torch), wherein the wireless communication circuitry is configured to transmit a signal indicative of the position, orientation, or motion (see paragraph 17 wireless communication between the torch and the computer).  
Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Albretch US 20130040270 and in view of Cziraky et al US 20080083121 and further in view of Herbst US 4931018  
Claims 3 and 23: While the Albretch reference inherently requires a trigger circuit configured to generate the trigger signal when the trigger is activated, it is silent on the construction of such trigger circuit.  However, the Herbst reference provides a teaching of a trigger circuit configured to generate the trigger signal when the trigger is activated (see col. 9:60-10:20).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Albretch reference with the feature of  a trigger circuit configured to generate the trigger signal when the trigger is activated, it is silent on the construction of such trigger circuit, as taught by Herbst, in order to  provide a usable welding torch.   

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albretch US 20130040270 and in view of Cziraky et al US 20080083121 and further in view of Aguilar US 20140168443
Claim 6:  The Albrecth reference is silent on the teaching of wherein the module housing further comprises an identifier that assists in communicatively pairing the mock welding tool with the computing system.   
However, the  Aguilar reference provides a teaching of wherein the module housing further comprises an identifier that assists in communicatively pairing the mock welding tool with the computing system (see paragraph 23 -26 describes a pairing process that utitlize a QR code).  
It would have been obvious to one of ordinary still in the art to include in the wireless network systems of  system of Albretch the ability of having an identifier that assists in communicatively pairing the mock tool with the computing system as taught by Augilar since the claimed invention is merely a combination of old elements, and in the  combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albretch US 20130040270 and in view of Cziraky et al US 20080083121 and further in view of Becker US 20140263224
Claim 8: The Albrecht reference is silent on the teaching of further comprising an illuminator configured to provide illumination when the wireless communication circuitry is powered.
However, the Becker ‘224 reference provide a teaching of an illuminator configured to provide illumination when the wireless communication circuitry is powered (see paragraph 44 and 53). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Albrecht reference with the feature of an illuminator configured to provide illumination when the wireless communication circuitry is powered, as taught by the Becker reference, in order to provide an indication on when the system is operational.    

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albretch US 20130040270 and in view of Cziraky et al US 20080083121 and further in view of Becker US 20150194073
Claim 9:  The Albretch reference is silent on the teaching of further comprising a vibrator configured to vibrate in response to a vibration signal.	
However, the Becker reference provides a teaching of comprising a vibrator configured to vibrate in response to a vibration signal (see paragraph 122 item 428 vibration motor). 	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Albretch reference with the feature of comprising a vibrator configured to vibrate in response to a vibration signal, as taught by Becker reference, in order to provide a haptic feedback to guide the user on how to perform a better weld.  
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albretch US 20130040270, in view of Cziraky et al US 20080083121 and further in view of Aguilar US 20140168443
Claim 29:  The Albrecth refrence is silent on the teaching of wherein the module housing comprises a base that retains the wireless communication circuitry and a cover configured to attach to the base, the cover of the module housing having an identifier that assists in communicatively pairing the mock welding tool with the computing system.
The Albrecth reference is silent on the teaching of wherein the module housing comprises a base that retains the wireless communication circuitry and a cover configured to attach to the base. 
However, the Cziraky reference provides a teaching of wherein the module housing comprises a base that retains the wireless communication circuitry and a cover configured to attach to the base (see FIG. 2 and 3 the Cziraky reference provides a teaching of a clamshell having a base and having a cover).  
It would have been obvious to one of ordinary still in the art to include in the housing of Albretch the ability of having wherein the module housing comprises a base that retains the wireless communication circuitry and a cover configured to attach to the base as taught by Cziraky since the claimed invention is merely a combination of old elements, and in the  combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Additionally, the Albrecth reference is silent on the teaching of wherein the module housing further comprises an identifier that assists in communicatively pairing the mock welding tool with the computing system.   
However, the  Aguilar reference provides a teaching of wherein he cover of the housing module further comprises an identifier that assists in communicatively pairing the mock welding tool with the computing system (see paragraph 23 -26 describes a pairing process that utitlize a QR code).  
It would have been obvious to one of ordinary still in the art to include in the wireless network systems of  system of Albretch the ability of having an identifier that assists in communicatively pairing the mock tool with the computing system as taught by Augilar since the claimed invention is merely a combination of old elements, and in the  combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Allowable Subject Matter
Claims 24-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 09/30/2022 have been fully considered but they are not persuasive. 
The applicant’s argument appears to be directed to the question if the combination of Albreth and Crizaky, Augilar is considered to be an analogous combination.  The applicant argued that since the Aguilar reference is not directed to a training apparatus and not in the same field of endeavor as the applicant; the Aguilar reference should not be considered to be analogous art.   The examiner respectfully disagrees.  To be considered to analogous art a reference must show either: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.  As seen in the rule, a prior art that is reasonably pertinent to the problem faced by the inventor can be considered an analogous prior art even if it is not in the same field of endeavor as the claimed invention.   The Albretch reference provides a wireless training system and the Aguilar reference provide a teaching of pairing different wireless systems efficiently using QR codes (see Aguilar paragraph 26).   The examiner takes the position that the Albretch and Aguilar reference is reference is reasonably pertinent to the problem faced by the inventor, because both the Albertch and Aguilar wireless systems will need to be paired with the central processing computer in order for the system to work properly.  Even if the applicant’s can argue that the Aguilar reference is not in the same field of endeavor, the rule stated in MPEP 2141.01(a) do not require that the a prior art must both be the reference is reasonably pertinent to the problem faced by the inventor and in the same field of endeavor as the claimed invention as the applicant.  As such, the examiner takes the position that the rejection under 35 U.S.C 103(a) Albretch, Cziraky and Aguilar shall be maintained.   
With respect to the applicant’s argument that the combination of Albretch and Cziraky is not valid since the Albretch reference does not provide a teaching of an interface between the wireless interface and the trigger.  The examiner respectfully disagrees.  As seen in FIG 2 and 3 of the Albretch reference, it show wireless welding training device.  These devices contain both a trigger (see item 50) and a wireless communication device (see item 36).  As such, it would inherently capable of performing the cited function of sending a signal in response to the activation of the trigger.  
The applicant also argued that the Cziraky is not a valid reference for a combination with the Albretch reference since the Cziraky reference is not in the same field of endeavor.  However, as explained in the previous argument.  There is no requirement that analogous prior art must be from the same field of endeavor as the claimed invention and addresses the same problem as faced by the inventor.  In this particular case the Cziraky reference is an analogous reference since the reference is reasonably pertinent to the problem faced by the inventor.  In this particular case, the Cziraky reference shows the construction of a hollow compartment within the handle of a tool to contain component inside.   
The applicant also argued that the combination of Albretch and Becker do not provide a teaching of claim 8.  The applicant argued that the Becker reference do not provide a teaching of provide illumination when the wireless communication circuitry is powered, paired, transmitting, or receiving.  However, the examiner notes that the limitation is presented in the alternative form.  It is understood that the Becker reference LED will not illuminate if it is unpowered.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715